Comments
The IDS filed on July 8, 2019, did not have an examiner signed copy in the file wrapper. This Corrected Notice of Allowance is to place the examiner signed copy in the record. The allowability of claims 14-18, 23 and 25-32 is confirmed. Nothing cited on the IDS dated July 8, 2019, altered the previous determination of the allowable subject matter. Please see the Notice of Allowance mailed December 24, 2021, for statement of reasons for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany Shipmon whose telephone number is (571) 270-7872. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774